   0:20-cv-03384-JFA-PJG            Date Filed 12/16/20       Entry Number 21         Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Randolph Ashford,                           )                  C/A No. 0:20-3384-JFA-PJG
                                            )
                          Plaintiff,        )
                                            )
       v.                                   )                             ORDER
                                            )
Halford Myers, Yvonne Munro; Vivian Elliot; )
John Doe; Brazzel Nurse,                    )
                                            )
                          Defendants.       )
                                            )

       Plaintiff Randolph Ashford, a self-represented state prisoner, filed this civil rights action.

By order issued October 14, 2020 (and reissued November 3) Plaintiff was provided an

opportunity to submit the documents necessary to bring the case into proper form for evaluation

and possible service of process. (ECF Nos. 10 & 14.) Plaintiff was warned that failure to

provide the necessary information within a specific time period would subject the case to

dismissal. Plaintiff did not respond to the Order and the time for response has lapsed.1 Plaintiff

has failed to prosecute this case and has failed to comply with an order of this Court. Therefore,

the case is dismissed without prejudice pursuant to Rule 41 of the Federal Rules of Civil

Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.


December 16, 2020                                      Joseph F. Anderson, Jr.
Columbia, South Carolina                               United States District Judge




       1
         Plaintiff sent a letter to the court requesting the cost of a copy of his complaint, but he has
not responded to the court’s proper form order.
                                             Page 1 of 1
